2 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur William HITE, Petitioner-Appellant,v.Robert BORG;  Attorney General of the State of California,Respondents-Appellees.
No. 92-55243.
United States Court of Appeals, Ninth Circuit.
Aug. 2, 1993.

1
Before BROWNING, SCHROEDER and FLETCHER, Circuit Judges

ORDER

2
The court has been advised that petitioner Arthur William Hite is deceased.


3
Accordingly, we withdraw the memorandum disposition filed May 17, 1993 and dismiss his petition for habeas corpus.